Exhibit 10.1

 



AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 1 to Third Amended and Restated Credit Agreement, dated as of
December 14, 2016 (this “Amendment”), and effective in accordance with Section 3
below, by and among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware
corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois
corporation (the “Borrower”), certain Subsidiaries of Holdings (each such
Subsidiary, a “Subsidiary Guarantor” and, together with Holdings, the
“Guarantors”), the Lenders party hereto (constituting at least the Requisite
Lenders) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent.

 

STATEMENT OF PURPOSE:

 

Holdings, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Third Amended and Restated Credit Agreement, dated as of October 5,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and after
giving effect to this Amendment, the “Amended Credit Agreement”).

 

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the terms of the Existing Credit Agreement as more specifically set
forth herein. Subject to the terms and conditions set forth herein, the
Administrative Agent and each of the undersigned Lenders have agreed to grant
such request of the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.      Capitalized Terms. Except as otherwise specified herein, all capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Existing Credit Agreement.

 

2.      Amendments. Subject to the terms and conditions set forth herein and the
effectiveness of this Amendment in accordance with Section 3 below, the parties
hereto agree that the Existing Credit Agreement is amended by:

 

(a)                Consolidated EBITDA Definition. The second sentence in the
definition of “Consolidated EBITDA” in Section 1.01 of the Existing Credit
Agreement is amended by replacing the number “12” appearing therein with the
following: “24”.

 

(b)               Incremental Facilities. Section 2.21 of the Existing Credit
Agreement shall be amended by inserting a new subsection (g) as follows:

 

“(g) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, upon written notice to the Administrative Agent, elect to use any
available capacity under Sections 6.01(a)(vii) and 6.02(xvii) at any time to
create or incur up to $25,000,000 in the aggregate of secured Indebtedness in
accordance with such provisions as Incremental Facilities, which such
Incremental Facilities shall be in addition to the amount of Incremental
Facilities permitted under the second sentence of Section 2.21(a) and under
Section 6.01(a)(ii) and otherwise on the same terms as detailed above in this
Section 2.21 and further, that any such usage shall otherwise subsequently
reduce the capacity available to the Borrower for the incurrence or creation of
secured Indebtedness under such provisions.”

 

(c)                Debt and Lien Baskets. Each of Sections 6.01(a)(vii) and
Section 6.02(xvii) of the Existing Credit Agreement is hereby amended by adding
the following just before the semi-colon at the end of such clause: “(it is
acknowledged and agreed that this clause may be used to incur secured
Incremental Facilities pursuant to, and in accordance with, Section 2.21(g))”.

 



 1 

 

3.      Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Amendment shall be deemed to be effective (the
“Effective Date”):

 

(a)the Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified in writing by the Administrative Agent to the Borrower, each properly
executed by a Responsible Officer of the applicable signing Loan Party, each in
form and substance reasonably satisfactory to the Administrative Agent and its
legal counsel:

 

(i)counterparts of this Amendment duly executed by Holdings, the Borrower, each
Subsidiary Guarantor and the Administrative Agent;

 

(ii)counterparts of this Amendment duly executed by existing Lenders
constituting at least the Requisite Lenders prior to 5:00 p.m., New York City
time on December 9, 2016 (the “Consent Deadline”); and

 

(iii)A certificate of Authorized Officers of each of Holdings and the Borrower
to the effect that, after giving effect to this Amendment and the transactions
contemplated hereby, (A) all representations and warranties of the Loan Parties
contained in this Amendment, the Existing Credit Agreement and the other Loan
Documents are true, correct and complete in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects) and (B) no Default
or Event of Default has occurred and is continuing.

 

(b)                All fees and expenses required to be paid hereunder or
pursuant to the Existing Credit Agreement shall have been paid in full in cash
or will be paid in full in cash concurrently with the effectiveness of this
Amendment (including, without limitation, the Amendment Fees referred to in
Section 4 below).

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03 of the Amended Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 3, the Administrative
Agent and each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

4.      Fees. The Borrower agrees to pay a non-refundable amendment fee
(individually, an “Amendment Fee” and, collectively, the “Amendment Fees”) to
each of the existing Lenders that consents to this Amendment by the Consent
Deadline equal to 0.25% of the amount of the Revolving Commitments and the Term
Loans of such consenting Lender immediately prior to the Consent Deadline. The
Amendment Fees shall be due and payable in cash on the Effective Date.

 

5.      Reaffirmation.

 



 2 

 

(a)       The Borrower and each of the Guarantors each hereby acknowledge and
agree that (i) the Guaranty Agreement, the Collateral Agreement and each of the
other Loan Documents to which it is a party remains in full force and effect and
enforceable against it in accordance with its terms and shall not be impaired or
limited by the execution or effectiveness of this Amendment, (ii) the Liens and
assignments granted pursuant to the Collateral Agreement and each of the other
Security Documents to which it is a party remain valid upon the effectiveness of
this Amendment, (iii) the Collateral Agreement, each of the other Security
Documents to which it is a party and such Liens and assignments support or
secure, and will continue to support or secure, the Obligations under the
Amended Credit Agreement and (iv) each reference in the Guaranty Agreement and
the Collateral Agreement to “Obligations” shall mean and be a reference to
“Obligations” as defined in the Amended Credit Agreement.

 

(b)       Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to the Amended Credit Amendment and
confirms its obligations to guarantee the payment and performance of all
“Guaranteed Obligations” (as defined in the Guaranty Agreement).

 

6.      Effect of this Amendment.

 

(a)       Except as expressly provided herein, the Existing Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
Except as expressly set forth herein, this Amendment shall not be deemed (i) to
be a waiver of, or consent to, a modification or amendment of, any other term or
condition of the Existing Credit Agreement or any other Loan Document, (ii) to
prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Existing Credit Agreement or the other Loan Documents or any other “Loan
Document” (as defined in the Amended Credit Agreement) or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (iii) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with Holdings, the Borrower, any Subsidiary Loan Party or any
other Person with respect to any waiver, amendment, modification or any other
change to the Existing Credit Agreement or the Loan Documents or any other “Loan
Document” (as defined in the Amended Credit Agreement) or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents or (iv) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Loan Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. On and after the
Effective Date, references in the Amended Credit Agreement to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”)
and in any Loan Document to the “Credit Agreement” shall be deemed to be
references to the Amended Credit Agreement.

 

(b)       On the Effective Date, the Existing Credit Agreement shall be amended
by this Amendment. The parties hereto acknowledge and agree that (i) this
Amendment and any other “Loan Documents” (as defined in the Amended Credit
Agreement) executed and delivered in connection herewith do not constitute a
novation, or termination of the Obligations under the Existing Credit Agreement
as in effect prior to the Effective Date; (ii) such Obligations are in all
respects continuing (as amended by the Amendment) with the terms, conditions,
covenants and agreements contained in the Existing Credit Agreement being
modified only to the extent provided in the Amendment; and (iii) the Liens and
security interests as granted under the Loan Documents securing the Obligations
are in all such respects continuing and in full force and effect.

 



 3 

 

(c)       This document shall constitute a “Loan Document” (as defined in the
Amended Credit Agreement) for all purposes of the Amended Credit Agreement and
shall be administrated and construed pursuant to the terms of the Amended Credit
Agreement.

 

7.      Representations and Warranties/No Default. By its execution hereof,

 

(a)       each of the Borrower and the Guarantors represents and warrants that
the representations and warranties contained in each Loan Document (including
this Amendment and the Existing Credit Agreement) are true and correct on and as
of the date hereof, other than any such representations or warranties that, by
their express terms, refer to an earlier date, in which case they shall have
been true and correct on and as of such earlier date and that no Default or
Event of Default has occurred and is continuing as of the Effective Date;

 

(b)       each of the Borrower and the Guarantors hereby certifies, represents
and warrants to the Administrative Agent and the Lenders that:

 

(i)       it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution and delivery of this
Amendment and the performance of this Amendment, the Amended Credit Agreement,
the Guaranty Agreement, the Collateral Agreement and each other document
executed in connection herewith or therewith to which it is a party in
accordance with their respective terms and the transactions contemplated hereby
or thereby; and

 

(ii)       this Amendment, the Guaranty Agreement, the Collateral Agreement and
each other document executed in connection herewith or therewith has been duly
executed and delivered by the duly authorized officers of each Loan Party, and
each such document constitutes the legal, valid and binding obligation of each
such Loan Party, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

8.      Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.      Miscellaneous. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery by telecopier or electronic mail
of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart of this Amendment.

 

[Signature Pages Follow]

 



 4 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER:

 

 

CONSOLIDATED COMMUNICATIONS, INC.,

as Borrower

 

 

By: /s/ Steven L. Childers        

Name: Steven L. Childers

Title: Chief Financial Officer

 

HOLDINGS:

 

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Guarantor

 

 

By: /s/ Steven L. Childers        

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 



Amendment No. 1 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page





 

 

SUBSIDIARY GUARANTORS:

 

 

CONSOLIDATED COMMUNICATIONS, ENTERPRISE SERVICES, INC., as Guarantor

 

 

By: /s/ Steven L. Childers          

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

CONSOLIDATED COMMUNICATIONS SERVICES COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers         

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers         

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers         

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

CONSOLIDATED COMMUNICATIONS OF PENNSYLVANIA COMPANY, LLC, as Guarantor

 

 

By: /s/ Steven L. Childers        

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

 

 



Amendment No. 1 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page





 

 

CONSOLIDATED COMMUNICATIONS OF CALIFORNIA COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers            

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

CRYSTAL COMMUNICATIONS, INC., as Guarantor

 

 

By: /s/ Steven L. Childers            

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

CONSOLIDATED COMMUNICATIONS OF MINNESOTA COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers           

Name: Steven L. Childers

Title: Chief Financial Officer

 

CONSOLIDATED COMMUNICATIOSN OF MID-COMM. COMPANY, as Guarantor

 

 

By: /s/ Steven L. Childers          

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

IDEAONE TELECOM, INC., as Guarantor

 

 

By: /s/ Steven L. Childers        

Name: Steven L. Childers

Title: Chief Financial Officer

 

ENVENTIS TELECOM, INC., as Guarantor,

 

By: /s/ Steven L. Childers        

Name: Steven L. Childers

Title: Chief Financial Officer

 

 

 



Amendment No. 1 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page



 

 

ADMINISTRATIVE AGENT:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By: /s/ Kieran Mahon       

Name: Kieran Mahon

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 



Amendment No. 1 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page





 

 

Lender Signature Pages on File with the Administrative Agent

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

Amendment No. 1 to 3rd A&R Credit Agreement

Consolidated Communications, Inc.

Signature Page



 

 

